DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are either not persuasive or moot in view of the new grounds of rejection. 
In light of the current claim amendments, a new ground of rejection follows. While the new grounds of rejection use the same reference, the reference is interpreted in a different light in view of the amended claims.

Claim interpretation-invoking 35 U.S.C 112 (f)/pre-AIA  sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is the temperature control system in claim 1.
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and its dependent claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the “temperature control system” according to the Applicant’s specification may comprises a high temperature heater, a medium temperature heater and a low temperature heater, a temperature sensor, high temperature heat driver, a medium temperature heat driver and a low temperature heat driver  (see Applicant’s specification pages 14-15, paragraph 32).  
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

Claims 1, 3-4 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Glezer et al. (hereinafter Glezer) US 2012/0178091.
 	Regarding claim 1, Glezer discloses a reaction processor that performs a reaction process of a sample by applying a thermal cycle to the sample, comprising: a reaction processing vessel (assay cartridge) that has a channel (fluidic conduit) in which the sample can move, a first communication port (inlet) that is provided at one end of the channel, and a second communication port (outlet) that is provided at the other end of the channel as discussed in at least paragraphs 7-8 and shown in at least Figs. 2a and 3h: a pressurizing chamber (The movement of a liquid sample through all of the processing steps involved in the PCR cartridge is controlled by mating vent ports on the cartridge to a fluidic control manifold that seals against the cartridge. The fluidic control manifold includes valves that allow each vent port to be sealed, opened to ambient pressure or connected to a pressure/vacuum source. Accurate fluid movement through the cartridge using pressure is achieved through the use of optical sensors to provide closed loop control.) that is capable of maintaining the internal pressure thereof as discussed in at least paragraph 158: a first liquid feeding pump (A specific vent on the cartridge (72) is linked to the pump or to ambient pressure by aligning the corresponding ports on the stator and rotor, respectively… one port is connected to vacuum or pressure) which has an output side thereof that communicates with the first communication port as discussed in at least paragraphs 146, 159-160, and 190: a second liquid A specific vent on the cartridge (72) is linked to the pump or to ambient pressure by aligning the corresponding ports on the stator and rotor, respectively… one port is connected to vacuum or pressure) which has an output side thereof that communicates with the second communication port as discussed in at least paragraphs 146, 159-160, and 190; also see whole document. 
Glezer also discloses a temperature control system that forms a plurality of different temperature regions in the channel (an assay cartridge can include a plurality of distinct temperature controlled zones and the accompanying reader includes a cartridge tray with thermally isolated aluminum heating and/or cooling blocks, as appropriate, for each temperature controlled zone…heating elements interface with the cartridge through a heater block positioned on the top side and two bottom heater plates. There are at least three distinct heating zones that are formed in the heating block shown in FIGS. 6(a-b). One heating zone (63) is configured to heat the purification zone. This purification heater block is configured to surround the purification zone, allowing for the maximum heat transfer during the drying and elution steps of the purification process. The other heating zones (61 and 62) are configured to heat the PCR reaction zone of the cartridge. These zones (61 and 62) maintain two different temperatures for denaturing cycles and anneal/extend cycles.) as discussed in at least paragraphs 7-9 and 156-157. Restriction zones in the flow path positioned between the denature zone and the anneal/extend zone (plurality of different temperature regions). This feature causes an increase in the driving pressure as liquid traverses it. The pressure signal can therefore be used to determine the location of the front and back of a liquid slug and for closed-loop fluidic control as discussed in at least paragraph 42. Further, Glezer discloses that the temperature of each of the temperature controlled zones is preferably controlled with resistive heating elements (heaters) and a panel of Watlow heater controllers (heater drivers) with thermocouple (sensor) feedback control as discussed in at least paragraph 157. 
Finally, Glezer discloses a closed-loop feedback control of fluid movement in the cartridge is achieved by monitoring fluid movement in the cartridge through the use of infrared reflective optical sensors in the reader. These sensors are positioned beneath the cartridge as shown in FIG. 5(b). The optical sensors function to feedback information to control the valves through closed-loop deterministic control using a high-speed microprocessor as discussed in at least paragraph 161; see also paragraph 158-160.
While Glezer does not explicitly disclose that the first or second liquid feeding pump is arranged inside the pressurizing chamber (fluidic control manifold), it would have been obvious to one having ordinary skill in the art to incorporate the first or second liquid feeding pump within the pressurizing chamber (fluidic control manifold), since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
As to the intended use limitation (wherein the pressure inside the channel is equal to or more than the pressure inside the pressurizing chamber, wherein the sample is moved between the plurality of temperature regions by operating either one of the first liquid feeding pump and the second liquid feeding pump, and wherein the sample is stopped inside the temperature regions by stopping the first liquid feeding pump and the second liquid feeding pump such that the pressures in the spaces on respective sides of the sample inside the channel are equal to the pressure inside the pressurizing chamber), the device disclosed by Glezer is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Glezer is capable of providing the operating conditions as listed in the intended use section of the claim in view of at least paragraphs 42 and 157-160.

Regarding claim 3, Glezer discloses wherein the sample includes DNA, a PCR reagent, and a reagent that emits fluorescence as discussed in at least paragraphs 8, 53, 106 and 150, and wherein the reaction process involves PCR.
In the alternative, the contents of the assay cartridge depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding claim 4, Glezer discloses that the detection zone is configured to measure luminescence. If the measurement requires illumination or optical observation of the sample (e.g., as in measurements of light absorbance, photoluminescence, reflectance, chemiluminescence, electrochemiluminescence, light scattering and the like) the detection zone should have at least one transparent wall arranged so as to allow the illumination and/or observation as discussed in paragraphs 106. Glezer discloses in paragraphs 120 and 196 that the detection probes are labeled with streptavidin which in well known in the art to produce fluorescence. Therefore, the light detector(s) disclosed by Glezer in paragraphs 153 and 166 are fluorescence detectors.
Glezer also discloses restriction zones in the flow path positioned between the denature zone and the anneal/extend zone (plurality of different temperature regions). This feature causes an increase in the driving pressure as liquid traverses it. The pressure signal can therefore be used to determine the location of the front and back of a liquid slug and for closed-loop fluidic control as discussed in at least paragraph 42. Furthermore, closed-loop feedback control of fluid movement in the cartridge is achieved by monitoring fluid movement in the cartridge through the use of 
It is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 22, Glezer discloses wherein the plurality of temperature regions are formed by either the following (i) or the following (ii): (i)  a denaturation region maintained at a temperature that causes thermal denaturation of the sample, an annealing region maintained at a temperature that causes annealing, and an elongation region maintained at a temperature that causes elongation; and (ii)  a denaturation region maintained at a temperature that causes thermal denaturation of the sample and an annealing and elongation region maintained at a temperature that causes annealing and elongation (These zones (61 and 62) maintain two different temperatures for denaturing cycles and anneal/extend cycles.) as discussed in at least paragraphs 156-157.
Regarding claim 23, Glezer discloses the movement of a liquid sample through all of the processing steps involved in the PCR cartridge is controlled by mating vent ports on the cartridge to a fluidic control manifold that seals against the cartridge. The fluidic control manifold includes valves that allow each vent port to be sealed, opened to ambient pressure or connected to a pressure/vacuum source. Accurate fluid movement through the cartridge using pressure is achieved through the use of optical sensors to provide closed loop control as discussed in at least paragraph 158.

Regarding claim 24, Glezer discloses a fluidic control manifold that seals against the cartridge. The fluidic control manifold includes valves that allow each vent port to be sealed, opened to ambient pressure or connected to a pressure/vacuum source (liquid feeding pumps) as discussed in at least paragraph 158. 
As to the intended use limitations (allowing pressure on a primary side and the pressure on a secondary side to be equal to each other), the device disclosed by Glezer is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Glezer is capable of providing the operating conditions as listed in the intended use section of the claim in view of at least paragraphs 158-160. See MPEP § 2114.
Regarding claim 25, Glezer discloses that the detection zone is configured to measure luminescence. If the measurement requires illumination or optical observation of the sample (e.g., as in measurements of light absorbance, photoluminescence, reflectance, chemiluminescence, electrochemiluminescence, light scattering and the like) the detection zone should have at least 
As to the intended use limitations (continuously monitoring a fluorescence signal from the fluorescence detector during a reaction process by the thermal cycle), the device disclosed by Glezer is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Glezer is capable of providing the operating conditions as listed in the intended use section of the claim in view of at least paragraphs 106, 153 and 166. See MPEP § 2114.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE